Citation Nr: 1626485	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial 60 percent rating from July 27, 2010 to October 17, 2011, for ischemic heart disease.

2. Entitlement to an initial 50 percent rating from July 27, 2010 to October 17, 2011, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1971 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. The evidence is approximately evenly balanced as to whether, from July 27, 2010 to October 17, 2011, symptoms of the Veteran's ischemic heart disease have more nearly approximated dyspnea and fatigue at a workload of greater than 3 METs but not greater than 5 METs.

2. From July 27, 2010 to October 17, 2011, symptoms of the Veteran's PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor the Veteran, the criteria for an initial rating of 60 percent for ischemic heart disease have been met from July 27, 2010 to October 17, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

2. The criteria for an initial rating of 50 percent for PTSD have been met from July 27, 2010 to October 17, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

An appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration, see AB v. Brown, 6 Vet. App. 35, 39 (1993), or by withdrawing issues already certified for appeal, see Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996); 38 C.F.R. § 20.204 (2015); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").  However, in a claim for an increased evaluation, "the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation" and "such a claim remains in controversy where less than the maximum available benefit is awarded."  AB, 6 Vet. App. at 38.  Where "there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and [the Board] are required to consider entitlement to all available ratings for that condition."  Id. at 39.

In this case, the Board finds that the Veteran has clearly and unambiguously expressed an intent to limit the scope of the appeal.  At the June 2014 hearing, the representative explained that the Veteran was seeking a 60 percent rating for ischemic heart disease from July 27, 2010 and a 50 percent rating for PTSD from July 27, 2010.  Thereafter, the undersigned asked the Veteran, "I just want to clarify, what you're seeking is an effective date of July 27, 2010 for the 60 percent rating for your heart disease, and a 50 percent rating for your PTSD, is that correct?"  The Veteran responded, "That's correct."  Accordingly, because 50 and 60 percent ratings for PTSD and ischemic heart disease, respectively, were granted in a February 2012 rating decision, effective from October 18, 2011, the Veteran has essentially requested these evaluations from July 27, 2010 to October 17, 2011, as indicated on the title page.

In this regard, because the Board is granting the Veteran's claims in full, the discussion below will only address how the evidence supports the claims.  As the Veteran has expressly indicated that he not seeking ratings higher than those described above, the Board will not address whether he is entitled to ratings in excess of 50 percent for PTSD or in excess of 60 percent for ischemic heart disease.  Nor will the Board address whether compensable ratings prior to July 27, 2010 are warranted for either disability.  Similarly, because the appellant is not making a claim for the highest possible rating, the Board will not address the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Period on Appeal

As to the claim for ischemic heart disease, in a rating decision dated November 17, 2010, the RO granted entitlement to service connection for ischemic heart disease and assigned a 30 percent evaluation effective July 27, 2010.  In a correspondence received November 28, 2011, the Veteran submitted a document entitled "Notice of Disagreement" where he stated disagreement with the initially assigned 30 percent evaluation for ischemic heart disease.

If a claimant disagrees or is dissatisfied with a determination by the AOJ, the claimant has a duty to express disagreement with the decision by filing a notice of disagreement and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case.  See 38 C.F.R. § 20.202, 20.302(a), (b) (2015).  As to the first step of initiating appellate review, the claimant is to submit a notice of disagreement within one year from the date that the agency mails notice of the determination to the claimant.  See 38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.

In this case, although the notice of disagreement was received one year and eleven days after the presumed date of mailing of the November 17, 2010 rating decision, a document appearing to be an internal RO memorandum notes that that the rating decision was mailed November 29, 2010.  Accordingly, in a letter dated November 28, 2011, the RO notified the Veteran that it had received the notice of disagreement and would begin processing the appeal.

The February 2012 rating decision subsequently increased the evaluation for ischemic heart disease to 60 percent but characterized it as having arisen from a new claim for benefits.

In a March 2012 correspondence, the Veteran disagreed with the February 2012 rating decision, claiming that he had timely appealed the November 2010 rating decision.  The Board agrees.  To the extent there may have initially been an issue as to the timeliness of the November 2011 notice of disagreement based on the presumed date of mailing of the November 2010 rating decision, the RO's memorandum indicates that the notice of disagreement was actually received within the one-year appeal period.  Further, the RO waived any such objection by treating the document as timely and notifying the Veteran of that determination.  Hence, the appeal involving ischemic heart disease arises from the July 27, 2010 claim.

As to the claim for PTSD, following a December 2010 rating decision which granted service connection for PTSD and assigned a 30 percent rating from July 27, 2010, in a separate November 2011 correspondence, the Veteran timely appealed the initial rating.  While the February 2012 rating decision that increased the evaluation to 50 percent also treated the issue as having arisen from a new claim for benefits, here, there is no question as to whether the Veteran timely appealed the December 2010 rating decision.  Hence, the appeal involving PTSD also arises from the July 27, 2010 claim.

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Ischemic Heart Disease

The Veteran seeks a 60 percent rating for ischemic heart disease for the period from July 27, 2010 to October 17, 2011.  The Veteran's ischemic heart disease is currently rated as 30 percent disabling during this period under 38 C.F.R. § 4.104, Diagnostic Code 7005, applicable to arteriosclerotic heart disease (coronary artery disease).  Pursuant to Diagnostic Code 7005, coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent evaluation.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.

At an August 2010 VA examination, a VA examiner opined, after interviewing the Veteran and reviewing the claims file but without performing a stress test, that the Veteran's estimated METs level based on his current degree of activity would be 6.

In September 2010, the Veteran underwent a cardiopulmonary exercise test.  The Veteran began by maintaining 60 RPM on a stationary bicycle while the examiner gradually increased the resistance.  The Veteran continued for about five minutes, after which he stopped due to severe breathlessness, moderate to severe light-headedness, moderate thigh and calf leg muscle aching fatigue, and mild bilateral pectoral muscle aching which extended to the right neck, right deltoid area, and right elbow.  The examination revealed that the Veteran reached his anaerobic threshold at 3.2 METs and his VO2 Max at 5.5 METs.  The examiner concluded that, based on the results of the test, the Veteran could carry out light physical activity.

During exercise, the anaerobic threshold is "the oxygen consumption [level] above which aerobic energy production is supplemented by anaerobic mechanisms, causing a sustained increase in lactate and metabolic acidosis."  See K. Wasserman,
The anaerobic threshold: definition, physiological significance and identification, U.S. National Library of Medicine National Institutes of Health, http://www.ncbi.nlm.nih.gov/pubmed/3551513.  Anaerobic exercise requires the body to rely on lactate for energy which quickly results in symptoms including fatigue and dyspnea.  See Melinda Ratini, Lactic Acidosis and Exercise: What You Need to Know, WebMD, http://www.webmd.com/fitness-exercise/guide/exercise-and-lactic-acidosis.  In contrast, VO2 Max is "the maximum amount of oxygen the body can use during a specified period of usually intense exercise that depends on body weight and the strength of the lungs."  See Merriam-Webster, http://www.merriam-webster.com/dictionary/VO2%20max.

The dispositive question in this case is what level of METs results in symptoms including dyspnea, fatigue, angina, dizziness, or syncope.  While the Veteran certainly experienced symptoms of dyspnea, fatigue and dizziness at his maximal oxygen uptake level - his VO2 Max - which was reached at a workload of slightly more than 5 METS, because he reached his anaerobic threshold, which is associated with symptoms of fatigue and dyspnea, at a workload of 3.2 METS, the Board finds it reasonable to conclude that a workload of greater than 3 METs but not greater than 5 METs results in at least symptoms of dyspnea and fatigue.  Although the August 2010 VA examiner's estimate of 6 METs casts some doubt onto this conclusion, resolving this reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 60 percent from July 27, 2010 to October 17, 2011 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").

PTSD

The Veteran also seeks a 50 percent rating for PTSD for the period from July 27, 2010 to October 17, 2011.  The Veteran's PTSD is rated as 30 percent disabling during this period under 38 C.F.R. § 4.130, Diagnostic Code 9411, applicable to PTSD.  Pursuant to Diagnostic Code 9411, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships.  Id.

At a September 2010 VA PTSD examination, the Veteran reported experiencing nightmares four to six times per week and sensitivity to loud noises.  He reported that he rarely goes out to large stores, and that if he does, he quickly just gets what he needs and leaves.  He added that he goes out to eat about once a month but prefers to sit in the back and although he watches the news, he avoids watching war movies because they trigger nightmares.  While he reported suicidal and homicidal ideation but without intent, the examiner described his symptoms as "mild," assigning a GAF score of 63, and estimating that the Veteran's symptoms occurred several times per week.

An October 2010 VA treatment record shows that the appellant reported experiencing anger and depression, as well as panic symptoms at social gatherings.  The psychiatrist assigned a GAF score of 55.

A November 2010 VA treatment record shows that while he reported feeling a little calmer and less angry, the Veteran described experiencing "crazy dreams."  The psychiatrist's assessment was that he was bothered by nightmares, which contributed to a GAF score of 52.

A September 2011 VA treatment record shows that while the Veteran reported improvement in his nightmares and mood, he complained of severe trouble with short-term memory.  He described forgetting to shave or brush his teeth.  He also noted that he had experienced two to three anxiety attacks when in crowded or noisy areas.  The psychiatrist assigned a GAF score of 56.

For the period on appeal, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 50 percent evaluation.  While the examiner at the September 2010 VA examination assigned a GAF score associated with mild symptoms, at that time, the Veteran reported relatively severe symptoms including suicidal and homicidal ideation without intent.  Since then he has described symptoms including mood disturbances like anger, panic or anxiety attacks, and impaired short term memory.  These symptoms have interfered with his ability to perform regular tasks such as going to the store, being in close proximity to loud noises, or being in social situations.  Subsequent GAF scores reflect moderate difficulty in social functioning.  In light of the above, the Board finds that the Veteran's PTSD can reasonably be described as productive of occupational and social impairment with reduced reliability and productivity.  Hence, an initial rating of 50 percent from July 27, 2010 to October 17, 2011 is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial rating of 60 percent for ischemic heart disease is granted from July 27, 2010 to October 17, 2011, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 50 percent for PTSD is granted from July 27, 2010 to October 17, 2011, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


